--------------------------------------------------------------------------------

AMENDED AND RESTATED

SECURITY AGREEMENT

          THIS SECURITY AGREEMENT (the “Agreement”), is entered into and made
effective as of December 15, 2005, by and between CYOP SYSTEMS INTERNATIONAL,
INC., a Nevada corporation with its principal place of business located at 1090
Homer Street, Suite 390, Vancouver, British Columbia, V6B2W9 (the “Company”),
and the BUYER(S) listed on Schedule I attached to the Securities Purchase
Agreement dated the date hereof (the “Secured Party”).

          WHEREAS, the Company has issued and sold to the Buyer(s) Six Hundred
Fifty Thousand Dollars ($650,000) of secured convertible debentures (the “Prior
Securities”) pursuant to which Nineteen Thousand Four Hundred Forty Six Dollars
and Fifty Eight Cents ($19,446.58) in accrued interest is due and outstanding
under the Prior Securities, issued pursuant to that August 30, 2005 Securities
Purchase Agreement (the “August 2005 Securities Purchase Agreement”);

          WHEREAS, contemporaneously with the execution and delivery of the
August 2005 Securities Purchase Agreement, the parties hereto executed and
delivered a Registration Rights Agreement dated August 30, 2005, (the “August
2005 Investor Registration Rights Agreement”) pursuant to which the Company has
provided certain registration rights under the Securities Act and the rules and
regulations promulgated there under, and applicable state securities laws;

          WHEREAS, contemporaneously with the execution and delivery of the
August 2005 Securities Purchase Agreement, the parties executed and delivered an
Irrevocable Transfer Agent Instructions dated August 30, 2005 (the “August 2005
Irrevocable Transfer Agent Instructions”);

          WHEREAS, contemporaneously with the execution and delivery of the
August 2005 Securities Purchase Agreement, the parties hereto executed and
delivered a Security Agreement dated August 30, 2005, (the “August 2005 Security
Agreement”) and filed a corresponding UCC-1 with the Nevada Secretary of State
on August 31, 2005 ( filing No. 2005027194-2) and a PPSA Security Agreement
filed in British Columbia/Vancouver on August 31, 2005 (registration No. 555104C
and control No. B6879235) pursuant to which the Company provided the Buyer a
security interest in Pledged Collateral (as this term is defined therein) to
secure the Company’s obligations under Prior Securities, the August 2005
Securities Purchase Agreement, August 2005 Convertible Debentures, August 2005
Investor Registration Rights Agreement, and August 2005 Irrevocable Transfer
Agent Instructions (collectively, the “August 2005 Transaction Documents”), or
any other obligations of the Company to the Buyer;

          WHEREAS, the parties desire that, upon the terms and subject to the
conditions contained in the Securities Purchase Agreement dated the date hereof
(the “Securities Purchase Agreement”), the secured Convertible Debentures dated
the date hereof (the “Convertible Debentures”), the Investor’s Registration
Rights Agreement (the “Investor’s Registration Rights Agreement”), and the
Irrevocable Transfer Agent Instructions dated the date hereof (the

--------------------------------------------------------------------------------

“Irrevocable Transfer Agent Instructions”) (collectively, the “Transaction
Documents”), the Secured Party shall surrender the Prior Securities for
consideration consisting solely of the surrender of the Prior Securities and be
replaced with a Secured Convertible Debentures in the principal amounts of Six
Hundred Sixty Nine Thousand Four Hundred Forty Six Dollars and Fifty Eight Cents
($669,446.58), issued pursuant to the Transaction Documents. Simultaneously, the
Company shall issue and sell to the Buyer(s) and the Buyer(s) shall purchase an
additional One Million Three Hundred Fifty Thousand Dollars ($1,350,000) of
secured Convertible Debentures in accordance with the terms and conditions of
the Securities Purchase Agreement for a total purchase price of One Million
Three Hundred Fifty Thousand Dollars ($1,350,000); and

          NOW, THEREFORE, in consideration of the promises and the mutual
covenants herein contained, and for other good and valuable consideration, the
adequacy and receipt of which are hereby acknowledged, the parties hereto hereby
agree as follows:

ARTICLE 1.

DEFINITIONS AND INTERPRETATIONS

          Section 1.1. Recitals.

          The above recitals are true and correct and are incorporated herein,
in their entirety, by this reference.

          Section 1.2. Interpretations.

          Nothing herein expressed or implied is intended or shall be construed
to confer upon any person other than the Secured Party any right, remedy or
claim under or by reason hereof.

          Section 1.3. Obligations Secured.

          The obligations secured hereby are any and all obligations of the
Company now existing or hereinafter incurred to the Secured Party, whether oral
or written and whether arising before, on or after the date hereof including,
without limitation, those obligations of the Company to the Secured Party under
this Agreement, the Transaction Documents, and any other amounts now or
hereafter owed to the Secured Party by the Company thereunder or hereunder
(collectively, the “Obligations”).

ARTICLE 2.

PLEDGED PROPERTY, ADMINISTRATION OF COLLATERAL
AND TERMINATION OF SECURITY INTEREST

          Section 2.1. Pledged Property.

                    (a) Company hereby pledges to the Secured Party, and creates
in the Secured Party for its benefit, a security interest for such time until
the Obligations are paid in full, in and to all of the property of the Company
as set forth in Exhibit “A” attached hereto and the products thereof and the
proceeds of all such items (collectively, the “Pledged Property”):

2

--------------------------------------------------------------------------------

                    (b) Simultaneously with the execution and delivery of this
Agreement, the Company shall make, execute, acknowledge, file, record and
deliver to the Secured Party any documents reasonably requested by the Secured
Party to perfect its security interest in the Pledged Property. Simultaneously
with the execution and delivery of this Agreement, the Company shall make,
execute, acknowledge and deliver to the Secured Party such documents and
instruments, including, without limitation, financing statements, certificates,
affidavits and forms as may, in the Secured Party’s reasonable judgment, be
necessary to effectuate, complete or perfect, or to continue and preserve, the
security interest of the Secured Party in the Pledged Property, and the Secured
Party shall hold such documents and instruments as secured party, subject to the
terms and conditions contained herein.

          Section 2.2. Rights; Interests; Etc.

                    (a) So long as no Event of Default (as hereinafter defined)
shall have occurred and be continuing:

                              (i) the Company shall be entitled to exercise any
and all rights pertaining to the Pledged Property or any part thereof for any
purpose not inconsistent with the terms hereof; and

                              (ii) the Company shall be entitled to receive and
retain any and all payments paid or made in respect of the Pledged Property.

                    (b) Upon the occurrence and during the continuance of an
Event of Default:

                              (i) All rights of the Company to exercise the
rights which it would otherwise be entitled to exercise pursuant to Section
2.2(a)(i) hereof and to receive payments which it would otherwise be authorized
to receive and retain pursuant to Section 2.2(a)(ii) hereof shall be suspended,
and all such rights shall thereupon become vested in the Secured Party who shall
thereupon have the sole right to exercise such rights and to receive and hold as
Pledged Property such payments; provided, however, that if the Secured Party
shall become entitled and shall elect to exercise its right to realize on the
Pledged Property pursuant to Article 5 hereof, then all cash sums received by
the Secured Party, or held by Company for the benefit of the Secured Party and
paid over pursuant to Section 2.2(b)(ii) hereof, shall be applied against any
outstanding Obligations; and

                              (ii) All interest, dividends, income and other
payments and distributions which are received by the Company contrary to the
provisions of Section 2.2(b)(i) hereof shall be received in trust for the
benefit of the Secured Party, shall be segregated from other property of the
Company and shall be forthwith paid over to the Secured Party; or

                              (iii) The Secured Party in its sole discretion
shall be authorized to sell any or all of the Pledged Property at public or
private sale in order to recoup all of the outstanding principal plus accrued
interest owed pursuant to the Convertible Debenture as described herein

                    (c) An “Event of Default” shall be deemed to have occurred
under this Agreement upon an Event of Default under the Convertible Debentures.

3

--------------------------------------------------------------------------------

ARTICLE 3.

ATTORNEY-IN-FACT; PERFORMANCE

Section 3.1. Secured Party Appointed Attorney-In-Fact.

          Upon the occurrence of an Event of Default, the Company hereby
appoints the Secured Party as its attorney-in-fact, with full authority in the
place and stead of the Company and in the name of the Company or otherwise, from
time to time in the Secured Party’s discretion to take any action and to execute
any instrument which the Secured Party may reasonably deem necessary to
accomplish the purposes of this Agreement, including, without limitation, to
receive and collect all instruments made payable to the Company representing any
payments in respect of the Pledged Property or any part thereof and to give full
discharge for the same. The Secured Party may demand, collect, receipt for,
settle, compromise, adjust, sue for, foreclose, or realize on the Pledged
Property as and when the Secured Party may determine. To facilitate collection,
the Secured Party may notify account debtors and obligors on any Pledged
Property to make payments directly to the Secured Party.

Section 3.2. Secured Party May Perform.

          If the Company fails to perform any agreement contained herein, the
Secured Party, at its option, may itself perform, or cause performance of, such
agreement, and the expenses of the Secured Party incurred in connection
therewith shall be included in the Obligations secured hereby and payable by the
Company under Section 8.3.

ARTICLE 4.

REPRESENTATIONS AND WARRANTIES

Section 4.1. Authorization; Enforceability.

          Each of the parties hereto represents and warrants that it has taken
all action necessary to authorize the execution, delivery and performance of
this Agreement and the transactions contemplated hereby; and upon execution and
delivery, this Agreement shall constitute a valid and binding obligation of the
respective party, subject to applicable bankruptcy, insolvency, reorganization,
moratorium and similar laws affecting creditors’ rights or by the principles
governing the availability of equitable remedies.

Section 4.2. Ownership of Pledged Property.

          The Company warrants and represents that it is the legal and
beneficial owner of the Pledged Property free and clear of any lien, security
interest, option or other charge or encumbrance except for the security interest
created by this Agreement.

4

--------------------------------------------------------------------------------

ARTICLE 5.

DEFAULT; REMEDIES; SUBSTITUTE COLLATERAL

Section 5.1. Default and Remedies.

                    (a) If an Event of Default occurs, then in each such case
the Secured Party may declare the Obligations to be due and payable immediately,
by a notice in writing to the Company, and upon any such declaration, the
Obligations shall become immediately due and payable.

                    (b) Upon the occurrence of an Event of Default, the Secured
Party shall: (i) be entitled to receive all distributions with respect to the
Pledged Property, (ii) to cause the Pledged Property to be transferred into the
name of the Secured Party or its nominee, (iii) to dispose of the Pledged
Property, and (iv) to realize upon any and all rights in the Pledged Property
then held by the Secured Party.

          Section 5.2. Method of Realizing Upon the Pledged Property: Other
Remedies.

          Upon the occurrence of an Event of Default, in addition to any rights
and remedies available at law or in equity, the following provisions shall
govern the Secured Party’s right to realize upon the Pledged Property:

                    (a) Any item of the Pledged Property may be sold for cash or
other value in any number of lots at brokers board, public auction or private
sale and may be sold without demand, advertisement or notice (except that the
Secured Party shall give the Company ten (10) days’ prior written notice of the
time and place or of the time after which a private sale may be made (the “Sale
Notice”)), which notice period is hereby agreed to be commercially reasonable.
At any sale or sales of the Pledged Property, the Company may bid for and
purchase the whole or any part of the Pledged Property and, upon compliance with
the terms of such sale, may hold, exploit and dispose of the same without
further accountability to the Secured Party. The Company will execute and
deliver, or cause to be executed and delivered, such instruments, documents,
assignments, waivers, certificates, and affidavits and supply or cause to be
supplied such further information and take such further action as the Secured
Party reasonably shall require in connection with any such sale.

                    (b) Any cash being held by the Secured Party as Pledged
Property and all cash proceeds received by the Secured Party in respect of, sale
of, collection from, or other realization upon all or any part of the Pledged
Property shall be applied as follows:

                              (i) to the payment of all amounts due the Secured
Party for the expenses reimbursable to it hereunder or owed to it pursuant to
Section 8.3 hereof;

                              (ii) to the payment of the Obligations then due
and unpaid.

                              (iii) the balance, if any, to the person or
persons entitled thereto, including, without limitation, the Company.

5

--------------------------------------------------------------------------------

                    (c) In addition to all of the rights and remedies which the
Secured Party may have pursuant to this Agreement, the Secured Party shall have
all of the rights and remedies provided by law, including, without limitation,
those under the Uniform Commercial Code.

                              (i) If the Company fails to pay such amounts due
upon the occurrence of an Event of Default which is continuing, then the Secured
Party may institute a judicial proceeding for the collection of the sums so due
and unpaid, may prosecute such proceeding to judgment or final decree and may
enforce the same against the Company and collect the monies adjudged or decreed
to be payable in the manner provided by law out of the property of Company,
wherever situated.

                              (ii) The Company agrees that it shall be liable
for any reasonable fees, expenses and costs incurred by the Secured Party in
connection with enforcement, collection and preservation of the Transaction
Documents, including, without limitation, reasonable legal fees and expenses,
and such amounts shall be deemed included as Obligations secured hereby and
payable as set forth in Section 8.3 hereof, provided the Secured Party submits
written invoices documenting all such fees, expenses and costs.

          Section 5.3. Proofs of Claim.

                    In case of the pendency of any receivership, insolvency,
liquidation, bankruptcy, reorganization, arrangement, adjustment, composition or
other judicial proceeding relating to the Company or the property of the Company
or of such other obligor or its creditors, the Secured Party (irrespective of
whether the Obligations shall then be due and payable as therein expressed or by
declaration or otherwise and irrespective of whether the Secured Party shall
have made any demand on the Company for the payment of the Obligations), subject
to the rights of Previous Security Holders, shall be entitled and empowered, by
intervention in such proceeding or otherwise:

                              (i) to file and prove a claim for the whole amount
of the Obligations and to file such other papers or documents as may be
necessary or advisable in order to have the claims of the Secured Party
(including any claim for the reasonable legal fees and expenses and other
expenses paid or incurred by the Secured Party permitted hereunder and of the
Secured Party allowed in such judicial proceeding), and

                              (ii) to collect and receive any monies or other
property payable or deliverable on any such claims and to distribute the same;
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
the Secured Party to make such payments to the Secured Party and, in the event
that the Secured Party shall consent to the making of such payments directed to
the Secured Party, to pay to the Secured Party any amounts for expenses due it
hereunder.

          Section 5.4. Duties Regarding Pledged Property.

          The Secured Party shall have no duty as to the collection or
protection of the Pledged Property or any income thereon or as to the
preservation of any rights pertaining thereto, beyond the safe custody and
reasonable care of any of the Pledged Property actually in the Secured Party’s
possession.

6

--------------------------------------------------------------------------------

ARTICLE 6.

AFFIRMATIVE COVENANTS

          The Company covenants and agrees that, from the date hereof and until
the Obligations have been fully paid and satisfied, unless the Secured Party
shall consent otherwise in writing (as provided in Section 8.4 hereof):

          Section 6.1. Existence, Properties, Etc.

                    (a) The Company shall do, or cause to be done, all things,
or proceed with due diligence with any actions or courses of action, that may be
reasonably necessary (i) to maintain Company’s due organization, valid existence
and good standing under the laws of its state of incorporation, and (ii) to
preserve and keep in full force and effect all qualifications, licenses and
registrations in those jurisdictions in which the failure to do so could have a
Material Adverse Effect (as defined below); and (b) the Company shall not do, or
cause to be done, any act impairing the Company’s corporate power or authority
(i) to carry on the Company’s business as now conducted, and (ii) to execute or
deliver this Agreement or any other document delivered in connection herewith,
including, without limitation, any UCC-1 Financing Statements required by the
Secured Party to which it is or will be a party, or perform any of its
obligations hereunder or thereunder. For purpose of this Agreement, the term
“Material Adverse Effect” shall mean any material and adverse affect as
determined by a reasonable person, mutually chosen by the parties hereto in its
sole discretion, whether individually or in the aggregate, upon (a) the
Company’s assets, business, operations, properties or condition, financial or
otherwise; (b) the Company’s to make payment as and when due of all or any part
of the Obligations; or (c) the Pledged Property.

          Section 6.2. Financial Statements and Reports.

          The Company shall furnish to the Secured Party within a reasonable
time such financial data as the Secured Party may reasonably request, including,
without limitation, the following:

                    (a) The balance sheet of the Company as of the close of each
fiscal year, the statement of earnings and retained earnings of the Company as
of the close of such fiscal year, and statement of cash flows for the Company
for such fiscal year, all in reasonable detail, prepared in accordance with
generally accepted accounting principles consistently applied, certified by the
chief executive and chief financial officers of the Company as being true and
correct and accompanied by a certificate of the chief executive and chief
financial officers of the Company, stating that the Company has kept, observed,
performed and fulfilled each covenant, term and condition of this Agreement
during such fiscal year and that no Event of Default hereunder has occurred and
is continuing, or if an Event of Default has occurred and is continuing,
specifying the nature of same, the period of existence of same and the action
the Company proposes to take in connection therewith;

                    (b) A balance sheet of the Company as of the close of each
month, and statement of earnings and retained earnings of the Company as of the
close of such month, all in reasonable detail, and prepared substantially in
accordance with generally accepted accounting principles consistently applied,
certified by the chief executive and chief financial officers of the Company as
being true and correct; and

7

--------------------------------------------------------------------------------

                    (c) Copies of all accountants' reports and accompanying
financial reports submitted to the Company by independent accountants in
connection with each annual examination of the Company.

          Section 6.3. Accounts and Reports.

          The Company shall maintain a standard system of accounting in
accordance with generally accepted accounting principles consistently applied
and provide, at its sole expense, to the Secured Party the following:

                    (a) as soon as available, a copy of any notice or other
communication alleging any nonpayment or other material breach or default, or
any foreclosure or other action respecting any material portion of its assets
and properties, received respecting any of the indebtedness of the Company in
excess of Fifty Thousand Dollars ($50,000) (other than the Obligations), or any
demand or other request for payment under any guaranty, assumption, purchase
agreement or similar agreement or arrangement respecting the indebtedness or
obligations of others in excess of Fifty Thousand Dollars ($50,000), including
any received from any person acting on behalf of the Secured Party or
beneficiary thereof; and

                    (b) within fifteen (15) days after the making of each
submission or filing, a copy of any report, financial statement, notice or other
document, whether periodic or otherwise, submitted to the shareholders of the
Company, or submitted to or filed by the Company with any governmental authority
involving or affecting (i) the Company that could have a Material Adverse
Effect; (ii) the Obligations; (iii) any part of the Pledged Property; or (iv)
any of the transactions contemplated in this Agreement or the Loan Instruments.

          Section 6.4. Maintenance of Books and Records; Inspection.

          The Company shall maintain its books, accounts and records in
accordance with generally accepted accounting principles consistently applied,
and permit the Secured Party, its officers and employees and any professionals
designated by the Secured Party in writing, at any time to visit and inspect any
of its properties (including but not limited to the collateral security
described in the Transaction Documents and/or the Loan Instruments), corporate
books and financial records, and to discuss its accounts, affairs and finances
with any employee, officer or director thereof.

          Section 6.5. Maintenance and Insurance.

                    (a) The Company shall maintain or cause to be maintained, at
its own expense, all of its assets and properties in good working order and
condition, making all necessary repairs thereto and renewals and replacements
thereof.

                    (b) The Company shall maintain or cause to be maintained, at
its own expense, insurance in form, substance and amounts (including
deductibles), which the Company deems reasonably necessary to the Company’s
business, (i) adequate to insure all assets and properties of the Company, which
assets and properties are of a character usually insured by persons engaged in
the same or similar business against loss or damage resulting from fire or other
risks included in an extended coverage policy; (ii) against public liability and
other tort

8

--------------------------------------------------------------------------------

claims that may be incurred by the Company; (iii) as may be required by the
Transaction Documents and/or applicable law and (iv) as may be reasonably
requested by Secured Party, all with adequate, financially sound and reputable
insurers.

          Section 6.6. Contracts and Other Collateral.

          The Company shall perform all of its obligations under or with respect
to each instrument, receivable, contract and other intangible included in the
Pledged Property to which the Company is now or hereafter will be party on a
timely basis and in the manner therein required, including, without limitation,
this Agreement.

          Section 6.7. Defense of Collateral, Etc.

          The Company shall defend and enforce its right, title and interest in
and to any part of: (a) the Pledged Property; and (b) if not included within the
Pledged Property, those assets and properties whose loss could have a Material
Adverse Effect, the Company shall defend the Secured Party’s right, title and
interest in and to each and every part of the Pledged Property, each against all
manner of claims and demands on a timely basis to the full extent permitted by
applicable law.

          Section 6.8. Payment of Debts, Taxes, Etc.

          The Company shall pay, or cause to be paid, all of its indebtedness
and other liabilities and perform, or cause to be performed, all of its
obligations in accordance with the respective terms thereof, and pay and
discharge, or cause to be paid or discharged, all taxes, assessments and other
governmental charges and levies imposed upon it, upon any of its assets and
properties on or before the last day on which the same may be paid without
penalty, as well as pay all other lawful claims (whether for services, labor,
materials, supplies or otherwise) as and when due

          Section 6.9. Taxes and Assessments; Tax Indemnity.

          The Company shall (a) file all tax returns and appropriate schedules
thereto that are required to be filed under applicable law, prior to the date of
delinquency, (b) pay and discharge all taxes, assessments and governmental
charges or levies imposed upon the Company, upon its income and profits or upon
any properties belonging to it, prior to the date on which penalties attach
thereto, and (c) pay all taxes, assessments and governmental charges or levies
that, if unpaid, might become a lien or charge upon any of its properties;
provided, however, that the Company in good faith may contest any such tax,
assessment, governmental charge or levy described in the foregoing clauses (b)
and (c) so long as appropriate reserves are maintained with respect thereto.

          Section 6.10. Compliance with Law and Other Agreements.

          The Company shall maintain its business operations and property owned
or used in connection therewith in compliance with (a) all applicable federal,
state and local laws, regulations and ordinances governing such business
operations and the use and ownership of such property, and (b) all agreements,
licenses, franchises, indentures and mortgages to which the Company is a party
or by which the Company or any of its properties is bound. Without

9

--------------------------------------------------------------------------------

limiting the foregoing, the Company shall pay all of its indebtedness promptly
in accordance with the terms thereof.

          Section 6.11. Notice of Default.

          The Company shall give written notice to the Secured Party of the
occurrence of any default or Event of Default under this Agreement, the
Transaction Documents or any other Loan Instrument or any other agreement of
Company for the payment of money, promptly upon the occurrence thereof.

          Section 6.12. Notice of Litigation.

          The Company shall give notice, in writing, to the Secured Party of (a)
any actions, suits or proceedings wherein the amount at issue is in excess of
$50,000, instituted by any persons against the Company, or affecting any of the
assets of the Company, and (b) any dispute, not resolved within fifteen (15)
days of the commencement thereof, between the Company on the one hand and any
governmental or regulatory body on the other hand, which might reasonably be
expected to have a Material Adverse Effect on the business operations or
financial condition of the Company.

ARTICLE 7.

NEGATIVE COVENANTS

          The Company covenants and agrees that, from the date hereof until the
Obligations have been fully paid and satisfied, the Company shall not, unless
the Secured Party shall consent otherwise in writing:

          Section 7.1. Indebtedness.

          The Company shall not directly or indirectly permit, create, incur,
assume, permit to exist, increase, renew or extend on or after the date hereof
any indebtedness on its part, including commitments, contingencies and credit
availabilities, or apply for or offer or agree to do any of the foregoing.

          Section 7.2. Liens and Encumbrances.

          The Company shall not directly or indirectly make, create, incur,
assume or permit to exist any assignment, transfer, pledge, mortgage, security
interest or other lien or encumbrance of any nature in, to or against any part
of the Pledged Property or of the Company’s capital stock, or offer or agree to
do so, or own or acquire or agree to acquire any asset or property of any
character subject to any of the foregoing encumbrances (including any
conditional sale contract or other title retention agreement), or assign, pledge
or in any way transfer or encumber its right to receive any income or other
distribution or proceeds from any part of the Pledged Property or the Company’s
capital stock; or enter into any sale-leaseback financing respecting any part of
the Pledged Property as lessee, or cause or assist the inception or continuation
of any of the foregoing.

10

--------------------------------------------------------------------------------

          Section 7.3. Certificate of Incorporation, By-Laws, Mergers,
Consolidations, Acquisitions and Sales.

          Without the prior express written consent of the Secured Party, the
Company shall not: (a) Amend its Certificate of Incorporation or By-Laws; (b)
issue or sell its stock, stock options, bonds, notes or other corporate
securities or obligations; (c) be a party to any merger, consolidation or
corporate reorganization, (d) purchase or otherwise acquire all or substantially
all of the assets or stock of, or any partnership or joint venture interest in,
any other person, firm or entity, (e) sell, transfer, convey, grant a security
interest in or lease all or any substantial part of its assets, nor (f) create
any subsidiaries nor convey any of its assets to any subsidiary.

          Section 7.4. Management, Ownership.

          The Company shall not materially change its ownership, executive staff
or management without the prior written consent of the Secured Party. The
ownership, executive staff and management of the Company are material factors in
the Secured Party's willingness to institute and maintain a lending relationship
with the Company.

          Section 7.5. Dividends, Etc.

          The Company shall not declare or pay any dividend of any kind, in cash
or in property, on any class of its capital stock, nor purchase, redeem, retire
or otherwise acquire for value any shares of such stock, nor make any
distribution of any kind in respect thereof, nor make any return of capital to
shareholders, nor make any payments in respect of any pension, profit sharing,
retirement, stock option, stock bonus, incentive compensation or similar plan
(except as required or permitted hereunder), without the prior written consent
of the Secured Party.

          Section 7.6. Guaranties; Loans.

          The Company shall not guarantee nor be liable in any manner, whether
directly or indirectly, or become contingently liable after the date of this
Agreement in connection with the obligations or indebtedness of any person or
persons, except for (i) the indebtedness currently secured by the liens
identified on the Pledged Property identified on Exhibit A hereto and (ii) the
endorsement of negotiable instruments payable to the Company for deposit or
collection in the ordinary course of business. The Company shall not make any
loan, advance or extension of credit to any person other than in the normal
course of its business.

          Section 7.7. Debt.

          The Company shall not create, incur, assume or suffer to exist any
additional indebtedness of any description whatsoever in an aggregate amount in
excess of $25,000 (excluding any indebtedness of the Company to the Secured
Party, trade accounts payable and accrued expenses incurred in the ordinary
course of business and the endorsement of negotiable instruments payable to the
Company, respectively for deposit or collection in the ordinary course of
business).

11

--------------------------------------------------------------------------------

          Section 7.8. Conduct of Business.

          The Company will continue to engage, in an efficient and economical
manner, in a business of the same general type as conducted by it on the date of
this Agreement.

          Section 7.9. Places of Business.

          The location of the Company’s chief place of business is 1090 Homer
Street, Suite 390, Vancouver, British Columbia, V6B2W9. The Company shall not
change the location of its chief place of business, chief executive office or
any place of business disclosed to the Secured Party or move any of the Pledged
Property from its current location without thirty (30) days' prior written
notice to the Secured Party in each instance.

ARTICLE 8.

MISCELLANEOUS

          Section 8.1. Notices.

          All notices or other communications required or permitted to be given
pursuant to this Agreement shall be in writing and shall be considered as duly
given on: (a) the date of delivery, if delivered in person, by nationally
recognized overnight delivery service or (b) five (5) days after mailing if
mailed from within the continental United States by certified mail, return
receipt requested to the party entitled to receive the same:

If to the Secured Party: Cornell Capital Partners, LP   101 Hudson Street-Suite
3700   Jersey City, New Jersey 07302   Attention: Mark Angelo     Portfolio
Manager   Telephone: (201) 986-8300   Facsimile: (201) 985-8266       With a
copy to: David Gonzalez, Esq.   101 Hudson Street, Suite 3700   Jersey City, NJ
07302   Telephone: (201) 985-8300   Facsimile: (201) 985-8266

12

--------------------------------------------------------------------------------


And if to the Company: Cyop Systems International, Inc.   1090 Homer Street –
Suite 390   Vancouver, British Columbia V6B2W9   Attention: Mitch White  
Telephone: (604) 685-0696   Facsimile: (604) 637-8201       With a copy to:
Richardson Patel, LLP   10900 Wilshire Boulevard, Suite 500   Los Angeles, CA
90024   Attention: Peter Hogan, Esq.   Telephone: (310) 208-1182   Facsimile:
(310) 208-1154

          Any party may change its address by giving notice to the other party
stating its new address. Commencing on the tenth (10th) day after the giving of
such notice, such newly designated address shall be such party’s address for the
purpose of all notices or other communications required or permitted to be given
pursuant to this Agreement.

          Section 8.2. Severability.

If any provision of this Agreement shall be held invalid or unenforceable, such
invalidity or unenforceability shall attach only to such provision and shall not
in any manner affect or render invalid or unenforceable any other severable
provision of this Agreement, and this Agreement shall be carried out as if any
such invalid or unenforceable provision were not contained herein.

          Section 8.3. Expenses.

          In the event of an Event of Default, the Company will pay to the
Secured Party the amount of any and all reasonable expenses, including the
reasonable fees and expenses of its counsel, which the Secured Party may incur
in connection with: (i) the custody or preservation of, or the sale, collection
from, or other realization upon, any of the Pledged Property; (ii) the exercise
or enforcement of any of the rights of the Secured Party hereunder or (iii) the
failure by the Company to perform or observe any of the provisions hereof.

          Section 8.4. Waivers, Amendments, Etc.

          The Secured Party’s delay or failure at any time or times hereafter to
require strict performance by Company of any undertakings, agreements or
covenants shall not waiver, affect, or diminish any right of the Secured Party
under this Agreement to demand strict compliance and performance herewith. Any
waiver by the Secured Party of any Event of Default shall not waive or affect
any other Event of Default, whether such Event of Default is prior or subsequent
thereto and whether of the same or a different type. None of the undertakings,
agreements and covenants of the Company contained in this Agreement, and no
Event of Default, shall be deemed to have been waived by the Secured Party, nor
may this Agreement be amended, changed or modified, unless such waiver,
amendment, change or modification is evidenced by an

13

--------------------------------------------------------------------------------

instrument in writing specifying such waiver, amendment, change or modification
and signed by the Secured Party.

          Section 8.5. Continuing Security Interest.

          This Agreement shall create a continuing security interest in the
Pledged Property and shall: (i) remain in full force and effect until payment in
full of the Obligations; and (ii) be binding upon the Company and its successors
and heirs and (iii) inure to the benefit of the Secured Party and its successors
and assigns. Upon the payment or satisfaction in full of the Obligations, the
Company shall be entitled to the return, at its expense, of such of the Pledged
Property as shall not have been sold in accordance with Section 5.2 hereof or
otherwise applied pursuant to the terms hereof.

          Section 8.6. Independent Representation.

          Each party hereto acknowledges and agrees that it has received or has
had the opportunity to receive independent legal counsel of its own choice and
that it has been sufficiently apprised of its rights and responsibilities with
regard to the substance of this Agreement.

          Section 8.7. Applicable Law: Jurisdiction.

          This Agreement shall be governed by and interpreted in accordance with
the laws of the State of New Jersey without regard to the principles of conflict
of laws. The parties further agree that any action between them shall be heard
in Hudson County, New Jersey, and expressly consent to the jurisdiction and
venue of the Superior Court of New Jersey, sitting in Hudson County and the
United States District Court for the District of New Jersey sitting in Newark,
New Jersey for the adjudication of any civil action asserted pursuant to this
Paragraph.

          Section 8.8. Waiver of Jury Trial.

          AS A FURTHER INDUCEMENT FOR THE SECURED PARTY TO ENTER INTO THIS
AGREEMENT AND TO MAKE THE FINANCIAL ACCOMMODATIONS TO THE COMPANY, THE COMPANY
HEREBY WAIVES ANY RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING RELATED IN ANY
WAY TO THIS AGREEMENT AND/OR ANY AND ALL OTHER DOCUMENTS RELATED TO THIS
TRANSACTION.

          Section 8.9. Entire Agreement.

          This Agreement constitutes the entire agreement among the parties and
supersedes any prior agreement or understanding among them with respect to the
subject matter hereof.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

14

--------------------------------------------------------------------------------

          IN WITNESS WHEREOF, the parties hereto have executed this Security
Agreement as of the date first above written.

  COMPANY:   CYOP SYSTEMS INTERNATIONAL, INC.         By:
_____________________________________   Name Mitch White   Title: President    
          SECURED PARTY:   CORNELL CAPITAL PARTNERS, LP         By: Yorkville
Advisors, LLC   Its: General Partner         By:
_____________________________________   Name: Mark Angelo   Title: Portfolio
Manager

15

--------------------------------------------------------------------------------

EXHIBIT A
DEFINITION OF PLEDGED PROPERTY

          For the purpose of securing prompt and complete payment and
performance by the Company of all of the Obligations, the Company
unconditionally and irrevocably hereby grants to the Secured Party a continuing
security interest in and to, and lien upon, the following Pledged Property of
the Company:

          (a) all goods of the Company, including, without limitation,
machinery, equipment, furniture, furnishings, fixtures, signs, lights, tools,
parts, supplies and motor vehicles of every kind and description, now or
hereafter owned by the Company or in which the Company may have or may hereafter
acquire any interest, and all replacements, additions, accessions, substitutions
and proceeds thereof, arising from the sale or disposition thereof, and where
applicable, the proceeds of insurance and of any tort claims involving any of
the foregoing;

          (b) all inventory of the Company, including, but not limited to, all
goods, wares, merchandise, parts, supplies, finished products, other tangible
personal property, including such inventory as is temporarily out of Company’s
custody or possession and including any returns upon any accounts or other
proceeds, including insurance proceeds, resulting from the sale or disposition
of any of the foregoing;

          (c) all contract rights and general intangibles of the Company,
including, without limitation, goodwill, trademarks, trade styles, trade names,
leasehold interests, partnership or joint venture interests, patents and patent
applications, copyrights, deposit accounts whether now owned or hereafter
created;

          (d) all documents, warehouse receipts, instruments and chattel paper
of the Company whether now owned or hereafter created;

          (e) all accounts and other receivables, instruments or other forms of
obligations and rights to payment of the Company (herein collectively referred
to as “Accounts”), together with the proceeds thereof, all goods represented by
such Accounts and all such goods that may be returned by the Company’s
customers, and all proceeds of any insurance thereon, and all guarantees,
securities and liens which the Company may hold for the payment of any such
Accounts including, without limitation, all rights of stoppage in transit,
replevin and reclamation and as an unpaid vendor and/or lienor, all of which the
Company represents and warrants will be bona fide and existing obligations of
its respective customers, arising out of the sale of goods by the Company in the
ordinary course of business;

          (f) to the extent assignable, all of the Company’s rights under all
present and future authorizations, permits, licenses and franchises issued or
granted in connection with the operations of any of its facilities;

          (g) all products and proceeds (including, without limitation,
insurance proceeds) from the above-described Pledged Property.

A-1

--------------------------------------------------------------------------------